11-3582-ag
         Piao v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A093 448 085


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                RAYMOND J. LOHIER, JR.,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHEN YU PIAO, AKA ZHEN YU PU,
14                Petitioner,
15
16                        v.                                    11-3582-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:         Jie Han, New York, New York.
25
26       FOR RESPONDENT:         Stuart F. Delery, Acing Assistant
27                               Attorney General; Jennifer Lightbody,
28                               Senior Litigation Counsel; Channah M.
29                               Farber, Trial Attorney, Office of
30                               Immigration Litigation, Civil Division,
31                               United States Department of Justice,
32                               Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zhen Yu Piao, a native and citizen of the

 6   People’s Republic of China, seeks review of an August 5,

 7   2011, order of the BIA affirming the February 25, 2010,

 8   decision of an Immigration Judge (“IJ”) denying Piao’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Zhen Yu

11   Piao, No. A093 448 085 (B.I.A. Aug. 5, 2011), aff’g No. A093

12   448 085 (Immig. Ct. N.Y. City Feb. 25, 2010).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       When, as here, “the BIA agrees with an IJ’s adverse

16   credibility determination and adopts particular parts of the

17   IJ’s reasoning, we review the decisions of both the BIA and

18   the IJ.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166 (2d Cir.

19   2008) (per curiam). The applicable standards of review are

20   well established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

21   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     Because Piao

22   challenges only the denial of withholding of removal, we do


                                     2
 1   not address the agency’s denial of asylum and CAT relief.

 2       The agency reasonably concluded that Piao’s testimony

 3   was not credible based on inconsistencies between her

 4   written statements and testimony regarding the reason for

 5   her delay in filing her asylum application and the

 6   circumstances of her abortion.     While her asylum application

 7   stated that she did not file for asylum in 2005 because she

 8   was unaware that such relief existed, she testified that she

 9   had hired an attorney in 2004 or 2005 to file an

10   application.    Additionally, her written statement indicated

11   that she suffered an abortion immediately after a medical

12   test discovered that she was pregnant and against her will,

13   while she testified that the abortion occurred two days

14   later and she consented to it (when her job was threatened).

15   Moreover, the IJ reasonably noted that the written statement

16   omitted Piao’s allegation that she was given an IUD to wear

17   after the abortion, something which Piao testified to before

18   the IJ.   See Xiu Xia Lin, 534 F.3d at 166 n.3 (providing

19   that, for purposes of analyzing a credibility determination,

20   “[a]n inconsistency and an omission are . . . functionally

21   equivalent”).

22



                                    3
 1       These inconsistencies provide substantial evidence in

 2   support of the agency’s adverse credibility determination.

 3   See 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C).      Because

 4   Piao was not credible, the agency did not err in denying her

 5   application for withholding of removal.     See Paul v.

 6   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).1

 7       For the foregoing reasons, the petition for review is

 8   DENIED.    As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




            1
              We note that the brief submitted by Piao’s attorney, Jie
       Han, is cursory at best and barely challenges the agency’s
       decision. Instead, it simply asserts, without explanation,
       that the record did not support the inconsistencies identified
       by the IJ. The brief did not give the “reasons for [Piao’s
       contentions], with citations to the authorities and parts of
       the record on which [Piao] relies.” Fed. R. App. P.
       28(a)(9)(A). Future briefing of this quality may result in
       discipline.

                                    4